Citation Nr: 0021307	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, to include residuals of frozen feet.

2.  Entitlement to service connection for arthritis, to 
include arthritis of the knees.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 decision by 
the RO.


FINDINGS OF FACT

1.  The veteran has been diagnosed with arthritis of the 
knees and low back pain with sciatica, left leg.  Angina has 
also been noted.  No competent evidence has been received to 
show that these disabilities, or any others, can be 
attributed to cold injury in service.  Nor has any competent 
evidence been received to show that a chronic disorder due to 
cold injury was manifested to a compensable degree during the 
one-year period following the veteran's separation from 
service.

2.  No competent medical evidence has been received to show 
that arthritis was diagnosed in service, or that it can 
otherwise be attributed to service or continued symptoms 
since service.  Nor has any competent evidence been received 
to show that arthritis was manifested to a compensable degree 
during the one-year period following the veteran's separation 
from service.


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of cold 
injury, to include residuals of frozen feet, is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim of service connection for arthritis, to include 
arthritis of the knees, is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that service connection should be 
granted for residuals of cold injury, to include residuals of 
frozen feet, and arthritis, to include arthritis of the 
knees.  He says that from August 1952 to February 1954, while 
assigned to the 3rd Armored Field Artillery Battalion, he 
slept on the ground in an unheated tent in the mountains of 
northern Germany for three to four weeks at a time on about 
four different occasions.  He says that, while in the 
mountains during winter on one occasion when temperatures 
were below zero, his feet turned purple, then brown, and then 
some of the skin came off.  He says that he had discomfort in 
the vicinity of his feet, legs, and knees, that he was 
treated in service on several occasions for tender feet and 
knee joints, and that he was told that he had arthritis of 
the knees.  He also says that he was treated for arthritis of 
the knees a few months after his discharge from service.  
However, he says that the records of that treatment have been 
destroyed and are unavailable.  He and his representative 
have indicated that there is no further evidence to be 
obtained on the matter.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The third element may sometimes be established by 
the use of statutory presumptions.  See 38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In the present case, the Board finds that the claim of 
service connection for residuals of cold injury, to include 
residuals of frozen feet, is not well grounded.  The record 
shows that the veteran has been diagnosed with arthritis of 
the knees and low back pain with sciatica, left leg.  The 
record also shows that angina has been noted.  However, no 
competent evidence has been received to show that these 
disabilities, or any others, can be attributed to cold injury 
in service.  Nor has any competent evidence been received to 
show that a chronic disorder due to cold injury was 
manifested to a compensable degree during the one-year period 
following the veteran's separation from service.  While the 
veteran maintains that he has current disabilities due to in-
service cold injury, lay persons are not competent to proffer 
opinions on matters pertaining to medical causation.  Under 
the circumstances, therefore, the Board finds that the 
requirements for a well-grounded claim have not been 
satisfied.  Accordingly, the claim must be denied.

The Board also finds that the claim of service connection for 
arthritis, to include arthritis of the knees, is not well 
grounded.  This is true because no competent medical evidence 
has been received to show that arthritis was diagnosed in 
service, or that it can otherwise be attributed to service or 
continued symptoms since service.  Nor has any competent 
evidence been received to show that arthritis was manifested 
to a compensable degree during the one-year period following 
the veteran's separation from service.  Although the veteran 
and his wife maintain that arthritis of the knees was 
diagnosed during service, and within the one-year period 
following the veteran's discharge from service, their lay 
accounts of what physicians told them are too attenuated, in 
and of themselves, to constitute "medical" evidence 
sufficient to make the claim well grounded.  See, e.g., 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Consequently, 
this claim must also be denied.

The Board is cognizant of the fact that the veteran's service 
medical records are unavailable, apparently lost in the fire 
at the National Personnel Records Center in 1973.  The lack 
of these records frustrates review of his claims, for obvious 
reasons.  However, the lack of official records does not 
automatically foreclose the possibility that he could one day 
establish entitlement to benefits.  If, for example, he could 
produce medical opinion evidence to the effect that he has 
arthritis or other disability due to cold injury, or other 
injury or disease in service, such evidence might constitute 
"new and material evidence" sufficient to reopen his 
claim(s) of service connection.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.159 (1999).  As the record stands 
currently, however, without such evidence, the Board has no 
alternative other than to deny his claims.


ORDER

The claim of service connection for residuals of cold injury, 
to include residuals of frozen feet, is denied.

The claim of service connection for arthritis, to include 
arthritis of the knees, is denied.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

